Citation Nr: 1136698	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tension headaches (claimed as migraines).

2.  Entitlement to service connection for tension headaches (claimed as migraines), to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1991 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  The record was held open for 30 days for the submission of additional evidence.  (See Hearing Transcript, p. 16).

In April 2011, the Veteran submitted pertinent medical evidence, by way of an April 2011 medical statement, directly to the Board, along with a written statement waiving initial review of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The issues of service connection for headaches and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's claim for service connection for headaches was denied in a February 2001 rating decision.  She did not appeal this decision and the decision became final.  

2.  The evidence received since the February 2001 rating decision is new and raises a reasonable possibility of substantiating whether the Veteran's headaches were a result of service.  


CONCLUSION OF LAW

New and material evidence having been received, the claim of service connection for headaches is reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of service connection for headaches and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The RO initially denied the Veteran's claim of entitlement to service connection for headaches in a February 2001 rating decision on the basis that the headaches were not incurred in or related to service.  She was notified of this decision in a letter dated in March 2001, but did not appeal and the determination became final.  38 U.S.C.A. § 7105 (2010).

Following notification of an initial review and adverse determination by the RO, an NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  

The evidence available at the time of the February 2001 rating decision consisted of service treatment records dated from August 1991 to December 2000, September 2000 VA examination and various lay statements.  The service treatment records showed complaints of headaches and an assessment for tension headaches during service.  None of the medical evidence showed a nexus of a headache condition to service.

The Veteran sought to reopen her claim of entitlement to service connection for headaches in October 2007.  The evidence now includes additional service treatment records, VA treatment records; the Veteran's oral testimony given in April 2011; and written statements in support of her claim.  

The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new, and does bear directly on the question of whether the Veteran's headaches were incurred in or aggravated by service.  This evidence provides a more complete picture of the Veteran's disability and its origin, and, thus, is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  Further, new evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the evidence received since the February 2001 rating decision is considered new and material and the claim is reopened.  

However, the adjudication of the Veteran's claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  

Once a claim is reopened, the VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

Here, as noted below, the Board is requesting additional development with respect to the underlying claim of service connection for headaches and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.  




ORDER

New and material evidence having been received, the claim of service connection for headaches is reopened and to that extent, is granted.


REMAND

The Veteran should be afforded a VA examination for her claimed headaches and hypertension.  

The Board will broadly construe her claims of service connection for hypertension and headaches, to include on a secondary basis because she testified that she felt her headaches and service-connected sinusitis and allergic rhinitis were related.  The Veteran has not been afforded a VA examination with respect to her claims.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

In April 2011, the Veteran submitted a private opinion from Dr. L. B., which stated that the Veteran had slightly elevated blood pressure and with reasonable medical certainty, the condition was present while she was in service.  Dr. L. B.'s statement provides an indication that the Veteran's hypertension may be related to service, satisfying the low threshold established in McLendon.  Further, there is no etiology opinion of record to address the Veteran's contention that the claimed disabilities are related to her service-connected sinusitis and allergic rhinitis.  

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159.  


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and etiology of the claimed headaches and hypertension.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Based on a full review of the record, the examiner(s) should provide an opinion as to:

a) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran's claimed headaches and hypertension are a result of an event, injury or disease in service.  An opinion must be provided for each disability separately.  

b) whether the Veteran's headaches and hypertension were  proximately due to or the result of her service-connected sinusitis or allergic rhinitis or whether they were aggravated by her service-connected sinusitis or allergic rhinitis.

With regard to the Veteran's hypertension claim, the examiner is specifically asked to comment on Dr. L. B.'s statement that it was present in service.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claims of service connection for headaches and hypertension in light of all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


